187 F.3d 1147 (9th Cir. 1999)
MIGUEL AGUSTIN LEYVA-LICEA, Petitioner,v.IMMIGRATION AND NATURALIZATION  SERVICE, Respondent.
No. 95-70572
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Submitted November 6, 1996Filed August 19, 1999

Jose A. Bracamonte, Phoenix, Arizona, for the petitioner.
Hugh G. Mullane, Office of Immigration Litigation, United  States Department of Justice, Washington, D.C., for the  respondent.
On Petition for Review of a Decision  of the Board of Immigration Appeals. BIA No. Axi-tan-wxq.
Before: Betty B. Fletcher, Jerome Farris, and  A. Wallace Tashima, Circuit Judges.
OPINION
B. FLETCHER, Circuit Judge:


1
Petitioner Miguel Agustin Leyva-Licea, a citizen of Mexico, petitions this court to review a decision of the Board of  Immigration Appeals (BIA) finding his state conviction for  solicitation to possess marijuana for sale to be a deportable  offense. We grant the petition for review and reverse the decision of the BIA.

I.

2
Leyva-Licea was convicted in Arizona Superior Court for  solicitation to possess marijuana for sale in violation of Ariz.  Rev. Stat. SS 13-1002(A) & 13-3405(A)(2)(B)(5). He was  sentenced to six months in prison and three years of probation. The Immigration and Naturalization Service (INS) subsequently served Leyva-Licea with an Order to Show Cause  alleging that he was deportable under S 241(a)(2)(B)(i) of the  Immigration and Nationality Act (INA) for having been convicted of a crime related to a controlled substance, and also  under S 241(a)(2)(A)(iii) of the INA for having been convicted of an aggravated felony. See 8 U.S.C.S 1251  (a)(2)(B)(i) & (a)(2)(A)(iii). Both allegations referred to  Leyva-Licea's Arizona solicitation conviction.


3
In his hearing before the IJ, Leyva-Licea conceded that he  had been convicted of the solicitation offense. He contended,  however, that Arizona's generic solicitation statute was not a  law "relating to a controlled substance" under  S 241(a)(2)(B)(i) of the INA, and that he therefore was not  deportable under that section. The IJ disagreed:"Respondent  through counsel admitted the allegations and denied the  charges. However, in view of the decision by the Board of  Immigration Appeals in Matter of Beltran (Int. Dec. 3179),  the charges are sustained." In Beltran, the BIA held that a  conviction for solicitation to possess narcotics under Arizona's generic solicitation statute was a conviction relating to a  controlled substance. Thus, in citing Beltran  the IJ focused on  Leyva-Licea's deportability for having committed a controlled substance violation. The IJ made no finding as to  whether Leyva-Licea was also deportable for having committed an aggravated felony.


4
Leyva-Licea appealed to the BIA. The BIA stated that  "[t]he only issue on appeal is whether the offense of solicitation of a narcotic drug under Arizona law is a violation of a  law relating to a controlled substance within the meaning of  section 241(a)(2)(B)(i) of the Immigration and Nationality  Act." Citing Beltran, the BIA held that it was. On that basis  alone, the BIA dismissed Leyva-Licea's appeal. This petition  for review timely followed.

II.

5
After the BIA issued its decision in this case, we held  in Coronado-Durazo v. INS, 123 F.3d 1322 (9th Cir. 1997),  that Arizona's generic solicitation statute is not a law  "relating to a controlled substance" and that violation of that  law is not a deportable offense under S 241(a)(2)(B)(i) of the  INA, even when the underlying solicited conduct is a narcotics violation. See id. at 1325-26. Coronado-Durazo controls  our treatment of the issue here, and compels our conclusion  that Leyva-Licea's Arizona conviction for solicitation to possess marijuana for sale is not a deportable offense under  S 241(a)(2)(B)(i) of the INA.


6
However, the Order to Show Cause issued against  Leyva-Licea alleged two grounds of deportability: violation  of a law relating to a controlled substance, and commission of  an aggravated felony. Leyva-Licea would still be deportable  if his Arizona conviction were a conviction for an aggravated  felony under S 241(a)(2)(A)(iii) of the INA. If he were  deportable on that ground, then we would lack jurisdiction to  review the final order of deportation issued against him. See Duldulao v. INS, 90 F.3d 396 (9th Cir. 1996) (construing  S 440(a) of the Antiterrorism and Effective Death Penalty Act  of 1996, Pub. L. No. 104-132, 110 Stat. 1214 (AEDPA)).1


7
Whether Leyva-Licea's solicitation offense constitutes  an aggravated felony under the INA is a pure question of law  that we review de novo. See Coronado-Durazo, 123 F.3d at  1324 (exercising de novo review over the related question of  whether such an offense constituted a controlled substance  violation). The term "aggravated felony" is defined at 8  U.S.C. S 1101(a)(43)(B) to include any "drug trafficking  crime (as defined in section 924(c) of Title 18), " and applies  to violations of federal and state law. Section 924(c), in turn,  defines a "drug trafficking crime" to include any felony punishable under the Controlled Substances Act, 21 U.S.C. S 801  et seq. See 18 U.S.C. S 924(c)(2). Thus, in order for LeyvaLicea's drug solicitation offense to constitute an aggravated  felony, it must (1) be punishable under the Controlled Substances Act, and (2) qualify as an aggravated felony. See  United States v. Garcia-Olmedo, 112 F.3d 399, 400 (9th Cir.  1997).


8
The Controlled Substances Act does not mention solicitation. The Act does cover attempt and conspiracy "to commit  any offense defined in this subchapter," 21 U.S.C. S 846, but  it does not list solicitation. In Coronado-Durazo, we held that  where a statute listed some generic offenses but omitted others, the statute covered only the generic offenses expressly  listed. See 123 F.3d at 1325-26. Guided by that approach, and  observing that the Controlled Substances Act neither mentions solicitation nor contains any broad catch-all provision


9
that could even arguably be read to cover solicitation, we hold that solicitation to possess marijuana for sale is not an aggravated felony under 8 U.S.C. S 1101(a)(43)(B). Thus, LeyvaLicea's solicitation conviction does not render him deportable  under S 241(a)(2)(A)(iii) of the INA.

III.

10
For the foregoing reasons, we grant Leyva-Licea's petition  and reverse the BIA's determination that Leyva-Licea's Arizona conviction is a deportable offense under  S 241(a)(2)(B)(i) of the INA. We further hold that his conviction is not a deportable offense under S 241(a)(2)(A)(iii) of  the INA. We remand to the BIA for proceedings consistent  with this decision.


11
PETITION GRANTED.



Notes:


1
 The Illegal Immigration Reform and Immigrant Responsibility Act of  1996, Division C. of Pub. L. No. 104-208, 110 Stat. 3009 (IIRIRA), superceded AEDPA's immigration-related judicial review provisions. However,  because Leyva-Licea's final order of deportation was entered on June 28,  1995, prior to IIRIRA's effective date, this case is governed by AEDPA  and not IIRIRA.


FARRIS, Circuit Judge, Dissenting:

12
I disagreed with the majority in Coronado-Durazo v. INS,  123 F.3d 1322 (9th Cir. 1997) for reasons expressed in my  dissent. The majority now expands that erroneous ruling. I  respectfully dissent